Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1497
                      Lower Tribunal No. F95-32184
                          ________________


                             Melvin Sutton,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Cristina
Miranda, Judge.

    Whidden Johnson, P.L., and Wade M. Whidden and Karen A. Johnson
(Tampa), for appellant.

     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken, Assistant Attorney General, for appellee.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Abbott v. State, 958 So. 2d 1140, 1142 (Fla. 4th DCA 2007)

(“[T]he determination of whether fundamental error occurred in such cases

requires that the instructions be examined in the context of the other jury

instructions, the attorneys' arguments, and the evidence in the case.")

(citations omitted).




                                    2